Citation Nr: 1451720	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.

2.  Entitlement to an initial rating greater than 10 percent for residual scar, right leg, status post exostosis removal.

3.  Entitlement to an initial rating greater than 10 percent for left knee chondromalacia and degenerative arthritis.

4.  Entitlement to an initial rating greater than 30 percent for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1994 and from March 1996 to November 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

The May 2011 rating decision granted entitlement to service connection for residual scar, right leg, status post exostosis removal, and assigned a noncompensable rating.  A subsequent March 2012 rating decision, however, granted entitlement to a 10 percent rating, effective December 1, 2010, the first day following the Veteran's separation from service.  An April 2012 rating decision granted entitlement to service connection for left knee patellofemoral syndrome and assigned a noncompensable rating.  In a subsequent January 2014 rating decision, however, the RO granted an increased rating to 10 percent for the left knee and changed the designation to left knee chondromalacia and degenerative arthritis, based on the findings of the November 2013 VA examination report, discussed in greater detail below.  The effective date of the 10 percent rating was December 1, 2010.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

As to the Veteran's scar claim, in a statement received on May 14, 2012, the Veteran indicated that he disagreed with the March 13, 2012 decision denying him a rating greater than 10 percent for his right leg scar because he believed the scar to be both painful and unstable.  Although not listed on the near contemporaneous VA Form 9, the Board accepts the foregoing document as a timely substantive appeal of the March 13, 2012 statement of the case (SOC).  Therefore, although not certified to the Board by the RO, the above issue is properly before the Board.  Likewise, the May 2012 statement expressed disagreement with the initial rating established in the March 2012 grant of service connection for anxiety disorder at 10 percent.  Subsequently, the RO granted an increased rating to 30 percent.  However, as the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, supra.  Accordingly, the Board takes limited jurisdiction of this issue so that it may remand for issuance of a statement of the case.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right wrist disability entitlement to increased ratings for right leg scar and generalized anxiety disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is manifested by pain, slightly limited motion, and difficulty with stairs and squatting, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for left knee chondromalacia and degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-5260 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in is possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2010 and August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  The Veteran's August 2010, February 2012, and November 2013 VA examination reports are thorough and consistent with contemporaneous treatment records.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Therefore, the examinations in this case provide an adequate record upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999)

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee disability is rated under DCs 5003-5260 for degenerative arthritis and for limitation of flexion of the knee (DC 5260).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The Veteran contends that his current 10 percent rating does not adequately compensate him for his left knee problems.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

In this case, after filing his claim but prior to separation from service, the Veteran was afforded a VA examination in August 2010.  At that time, he denied locking or buckling of the left knee, but did experience soreness after running and pain that was 4 out of 10 in intensity.  On examination, he had a normal gait, but tenderness over the medial patellar facets in both knees.  Left knee flexion was to 140 degrees, with full extension.  There was pain in the right knee with squatting, but no noted pain in the left knee.  Strength, coordination, and endurance were normal and there was no quadriceps atrophy.  There was no fatigue on repetitive motion testing.  There was no instability on testing.  The diagnosis was bilateral patellofemoral pain syndrome with exostosis of the right femur.  X-rays showed no left knee joint abnormalities.  

The Veteran was afforded a VA examination for his right knee in February 2012, at which time his left knee also was examined.  The Veteran had left knee flexion to 140 degrees or greater without objective evidence of pain.  He also had full extension without objective evidence of pain.  Range of motion was not affected by repetitive range of motion testing.  There was noted excessive fatigability and pain on movement.  There was no pain on palpation of the joint line or soft tissues.  Left knee muscle strength was normal.  There was no evidence of instability.  There were no meniscal problems, surgeries, or scars.  X-rays showed no arthritis.  

The Veteran reported bilateral knee problems in June 2012.  Although somewhat unclear as to whether range of motion testing results were for the right and left knees, or of the right knee alone, there is a suggestion that flexion was limited to 45 degrees in both knees.  

In June 2012, the Veteran complained of bilateral knee pain that was increased by using stairs and squatting.  The Veteran denied locking or buckling of the left knee.  He also denied stiffness and giving out.  On examination, there was full range of motion, no swelling, no warmth, and no tenderness.  There was no instability or grinding on testing.  There was no limping due to the left knee.  X-rays showed left knee mild, tricompartmental degenerative joint disease and left suprapatellar joint effusion.  The assessment was mild degenerative joint disease.  The plan included activity modification, ice, rest, elevation, medication, and injections.  

An April 2013 VA treatment record discussed the Veteran's diagnosis of left knee arthritis by x-ray in June 2012 and left suprapatellar joint effusion.  The Veteran declined a prescription for pain medication at that time, but agreed to return if the pain worsened.

In the Veteran's May 2013 substantive appeal, he contended that he had incapacitating episodes due to his left knee problems and requested that a 20 percent rating be assigned.

The Veteran was afforded a VA examination for his left knee in November 2013.  The examiner noted a current diagnosis of chondromalacia with suprapatellar enesopathy.  The Veteran reported progressive pain, stiffness, and weakness.  The Veteran reported flare-ups that limited his running.  On examination, left knee flexion was to 130 degrees, with pain onset at 130 degrees.  Left knee extension was to at least 0 degrees without any objective evidence of painful motion.  Range of motion was unchanged following repetitive motion testing, but the examiner noted that there was functional loss or impairment as evidenced by less movement than normal.  Muscle strength for the left knee flexors and extensors was 5 out of 5.  There was no evidence of instability on testing.  There was no history of recurrent patellar subluxation / dislocation.  He had no history of meniscal conditions or surgery and no surgery to the left knee.  The Veteran did not use an assistive device.  X-rays showed objective evidence of degenerative arthritis.  The left knee disability did not impact the Veteran's ability to work.  The examiner noted that flare-ups limited left knee flexion by 5 degrees secondary to pain (resulting in limitation of flexion to 125 degrees).  

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As discussed, the Veteran claims that he is entitled to a 20 percent rating based on his symptoms.  As discussed above, the February 2012 VA examination report noted that there was no objective evidence of painful motion at any point in the arc of motion, and the Veteran had full flexion and extension in the left knee.  The November 2013 VA examiner found full extension without objective evidence of pain and flexion to 130 degrees, with pain onset at that point and additional functional limitation during flare-ups to 125 degrees.  The Board acknowledges the June 2012 treatment record that may indicate limitation of bilateral knee motion to 45 degrees, although it is unclear whether the limitation of motion was only to the right knee or to both the right and left knees.  Even were the Board to presume that such a range of motion finding applied to both the right and left knees, 45 degrees of flexion still would warrant only a 10 percent rating under DC 5260, which is what is currently assigned.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less, a 20 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted.  Id.  Given the foregoing, a higher rating also is not warranted under DC 5003.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

In this case, complaints of painful motion are consistent throughout past medical records; however, the Veteran has not reported left knee instability and there is no objective medical evidence to support such a finding.  Indeed, multiple examiners have found that the Veteran's left knee is stable without evidence of instability.  As such, a separate rating under DC 5257 is not warranted.  

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  There is no evidence or suggestion of dislocated or removed meniscal cartilage.  The Veteran has denied locking of the left knee and there is no objective evidence of subluxation of the patella.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that no examiner has found additionally decreased range of motion of the left knee due to pain or other factors on repetitive motion.  The Board finds these objective findings of significantly greater weight than the Veteran's reports.  The Board finds it extremely significant that multiple examination and treatment records have noted normal muscle tone.  Thus, despite the Veteran's reported problems associated with the left knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his current rating.  The flare-ups that he experiences have been categorized as productive of only an additional 5 degrees of limitation.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's left knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.
As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's left knee problems involve primarily symptoms of pain, which is contemplated in the assigned rating.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for generalized anxiety disorder, left and right knee disabilities, low back disability, tinnitus, right leg scar, obstructive sleep apnea, hemorrhoids, right ear scar, and pinguecula.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact with each other or with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to an initial rating greater than 10 percent for left knee chondromalacia and degenerative arthritis is denied.


REMAND

The Veteran also contends that he has carpal tunnel syndrome or other disability of the right wrist that was incurred during his military service.  The Board concludes that additional development is required prior to adjudication of the claim.  

During service, a July 2003 service treatment record included the Veteran's complaints of tingling in the bilateral fingers for the previous three weeks.  He denied weakness or trauma, but did note intermittent repetitive motion due to typing.  Following examination, the assessment was "concern for carpal tunnel" ulnar nerve compression without symptoms of nerve injury versus anxiety.  The Veteran was directed to limit repetitive motion of the wrist and to return for follow-up in two weeks.  The record does not indicate that the Veteran returned as instructed.

In a July 2008 Report of Medical Assessment, the Veteran indicated that he had possible carpal tunnel syndrome.  In a July 2010 Report of Medical History, he reported that with extended use of the computer he experienced right arm problems, specifically numbness.

An April 2012 private physical therapy record indicated that the Veteran experienced pain in the right hand on the outside of the wrist and that he had decreased strength.  His hand sometimes felt heavy.  The diagnosis was tenosynovitis of the right wrist.

A June 2012 private treatment record included the Veteran's reports of right wrist pain with intermittent numbness in the pinkie finger.  He had experienced the problems for 10 years.  The diagnosis was hand/wrist tendonitis.

The Veteran was afforded a VA examination in November 2013.  The examiner noted a current diagnosis of right wrist strain.  The Veteran reported gradual onset of right wrist pain.  He correlated the onset of right wrist problems to rigorous training and work activities.  Thereafter, acute symptoms diminished, but there were ongoing problems that increased in intensity and frequency over time.  Contemporaneous x-rays did not show evidence of right wrist arthritis.  The examiner noted review of the claims file.  There was objective evidence of pain on palpation of the joint.  After examination, the examiner concluded that it was less likely than not that the Veteran's right wrist disability was incurred in or caused by military service.  The rationale was that the service treatment records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's right wrist, such as fracture, internal derangement, or dislocation.  In the absence of such findings, a post-traumatic or chronic inflammatory process is less likely than not.  Moreover, the service treatment records also failed to document repetitive microtrauma, which would be required to initiate and sustain a post-traumatic or chronic inflammatory process.  Finally, the Veteran's x-rays did not reveal advanced degenerative changes and, as such, were inconsistent with a post-traumatic process.

The Board finds the above VA examination report problematic as there is no indication that the examination included any neurological testing to determine whether the Veteran's ongoing symptoms are attributable to carpal tunnel syndrome, as suggested by the July 2003 service treatment record.  Moreover, the examiner failed to address the private treatment records diagnosing tendonitis / tenosynovitis.  As such, a new examination should be conducted, to include neurological and diagnostic testing to determine the existence of the claimed carpal tunnel syndrome, unless the examiner explains why such testing is not warranted.

In addition, VA treatment records from January 2014 to the present should be associated with the electronic claims file.

With regard to the claim for an increased rating for right leg scar, as discussed above, the RO denied this claim in a March 2012 SOC.  Since that time, the RO requested a VA examination for the Veteran's right leg scar, which was conducted in February 2013.  The RO did not subsequently adjudicate the right leg scar claim.  As the RO did not consider this examination, the Board must determine whether its consideration of the increased rating claim on the merits would be prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board concludes that it would and, as such, must be remanded for the issuance of a Supplemental Statement of the Case (SSOC) after consideration of all the evidence of record and conducting any additional required development.  See generally 38 C.F.R. § 20.1304 (2014).

As a final matter, the Board notes that in a March 2012 rating decision the RO granted entitlement to service connection for generalized anxiety disorder and assigned a 10 percent rating, effective December 1, 2010.  In May 2012, the Veteran submitted a Notice of Disagreement (NOD) as to the rating assigned, specifically requesting a 30 percent rating.  In December 2012, the RO issued a rating decision granting entitlement to a 30 percent rating, effective from December 1, 2010.  The RO noted that the foregoing was a complete grant as to the issue on appeal, because service connection had been granted.  This is legally inaccurate.  Reading the evidence in the light most favorable to the Veteran, and given that the law presumes that the Veteran is seeking the highest possible rating, the Board finds that there is an unanswered NOD on the initial rating.  Remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to an initial rating greater than 30 percent for generalized anxiety disorder.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's claim for an initial increased rating for generalized anxiety disorder.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

2.  Associate all VA treatment records with the electronic claims file from January 2014 to the present.

3.  Review all evidence regarding the Veteran's right leg scar claim since the March 2012 SOC, to include the February 2013 VA examination report, and conduct any additional development required for the claim.

4.  Schedule the Veteran for an examination of his claimed right wrist disability.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct a physical examination, with any indicated neurological and diagnostic testing.  If neurological and diagnostic testing, such as Tinel's sign, electromyogram, or nerve conduction studies, are not warranted based on the evidence of record, the examiner should explain why this is so.  

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right wrist disability, to include carpal tunnel syndrome, tendonitis, and tenosynovitis, was incurred in or is otherwise related to any incident of the Veteran's military service.  In that regard, the examiner's attention is directed to the following service treatment records: the July 2003 complaints of tingling in the bilateral fingers for the previous three weeks, noting intermittent repetitive motion due to typing and a "concern for carpal tunnel" ulnar nerve compression; the July 2008 Report of Medical Assessment, noting possible carpal tunnel syndrome; the July 2010 Report of Medical History, noting extended use of the computer and experiencing right arm numbness.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After the above is complete, readjudicate the Veteran's right wrist and right leg scar claims.  If a complete grant of benefits for each of the issues is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


